DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-19, 21-24, 26-29, 31-34 remain pending

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 16, 21, 26, and 31 recite a “control unit” however there is no antecedent basis for the “control unit” in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor’ and control unit” of claim 21 and “processor” of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-24, 26-29, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 16, 26
The language “the backhaul RLC channel configured by a control unit of the IAB donor” in claim 16 in the wherein clause renders the claim indefinite because the language renders the scope of the claim unclear. It is unclear if the language “the backhaul RLC channel configured by a control unit of the IAB donor” in the wherein clause is a required step of the method and given patentable weight. If the applicant intends the language to be a required step of the method, the applicant should amend the langue to be in active voice and not be in a wherein clause. For example:
A method for routing data by an integrated access and backhaul donor communicating with a relaying node using a backhaul link in a wireless communication system, the method comprising: 
configuring a backhaul RLC channel by a control unit of the IAB donor;
configuring routing information included in a header of a packet in an adaptation layer, the adaptation layer managing data routing through the backhaul link;
….

Claim 26 contains language similar to claim 16 and is similarly rejected.

In reference to claim 21
The language “the backhaul RLC channel configured by a control unit of the IAB donor” in the wherein clause renders the claim indefinite because the language renders the scope of the claim unclear. It is unclear if the structure of the IAB donor includes just  a processor or a processor and control unit. If the applicant intends the structure of the IAB donor to incudes a processor and control unit, the applicant should amend the claim to positively recite a control unit. For example:
An integrated access and backhaul (IAB) donor for communicating with a relaying node using a backhaul link in a wireless communication system, the IAB donor comprising: 
a control unit configured to configure a backhaul RLC channel
a processor configured to: …. 

In reference to claim 31
The language “the backhaul RLC channel configured by a control unit of the IAB donor” in the wherein clause renders the claim indefinite because the language renders the scope of the claim unclear. It is unclear if claim requires just a relaying node comprising a processor or if the claim is a system claim and requires a relaying node comprising a processor and a IAB donor comprising a control unit. The applicant should amend the claim so that the scope of the claim is clear as to whether the claim requires just a relaying node comprising a processor or is a system that requires a relaying node comprising a processor and a IAB donor comprising a control unit.

In reference to claims 17-19, 22-24, 27-29, 32-34
Dependent claims 17-19, 22-24, 27-29, 32-34 are rejected because they depend from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over “IAB – U-plane transport for L2-relaying” by Qualcomm Incorporated in view of Mildh et al. (WO 2019/194737)
-	In reference to claim 16, as best understood
Qualcomm teaches a method for routing data by an integrated access and backhaul donor (e.g. IAB donor; Fig. 3 pg. 4) communicating with a relaying node (e.g. IAB node; Fig. 3 pg. 4) using a backhaul link (e.g. links between IAB nodes; Fig. 3 pg. 4) in a wireless communication system, the method comprising: 
configuring routing information included in a header of a packet in an adaptation layer, the adaptation layer managing data routing through the backhaul link (e.g. route identifier such as IAB-node address carried in header of adaptation layer packet; pg. 5 Section 2.2.3);
and transmitting, based on the routing information, the packet including the data for a user equipment (e.g. UE; Fig. 3 pg. 4) to the relaying node (e.g. IAB node; Fig. 3 pg. 4), the relaying node supporting a wireless access link to the user equipment and the backhaul link to another relaying node (e.g. packet transmitted based on route identifier from IAB donor to UE through IAB nodes in Fig. 3 and pg. 5 Section 2.2.3)
wherein the packet to be forwarded to the user equipment is mapped to a radio link control (RLC) channel by the adaptation layer (e.g. service-class ID in adaptation layer maps packet to RLC channel; Fig. 3 pg. 5 Section 2.2.3).
Qualcomm does not explicitly teach the backhaul RLC channel configured by a control unit of the IAB donor.
Mildh et al. teaches a backhaul RLC channel configured by a control unit of the IAB donor (e.g. backhaul RLC channel configured by a distributed unit of an IAB donor; Fig. 8 pg. 6 lines 17 – pg. 7 line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul RLC channel of Qualcomm to be configured by a control unit of the IAB donor as suggested by Mildh et al. because it would allow the RLC channel to be setup by the IAB donor to be used in communications between the IAB donor and the relaying node to facilitate the transfer of data between the IAB donor node a UE via relaying nodes.

-	In reference to claim 17, 27
The combination of Mildh et al. and Qualcomm teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the relaying node and the another relaying node are IAB nodes (e.g. IAB node; Fig. 3 pg. 4), and wherein each of the IAB donor and the IAB nodes include the adaptation layer (e.g. each IAB node contains adaptation layer; Fig. 3 pg. 4).

-	In reference to claim 18, 28
The combination of Mildh et al. and Qualcomm teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the routing information includes a routing ID associated with the adaptation layer of the relaying node (e.g. route identifier associated with adaptation layer of IAB node; Fig. 3 pg. 5 Section 2.2.3).

-	In reference to claim 19, 29
The combination of Mildh et al. and Qualcomm teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the header includes at least one of identification information of a destination relaying node, a path ID indicating a path which the packet is to be forwarded to the destination relaying node, and quality of service (QoS) related information (e.g. service-class ID in adaptation layer of the header; Fig. 3 pg. 5 Section 2.2.3).

-	In reference to claim 26, as best understood
Qualcomm teaches a method for routing data by a relaying node (e.g. IAB node; Fig. 3 pg. 4) communicating with an integrated access and backhaul donor (e.g. IAB donor; Fig. 3 pg. 4) or another relaying node (e.g. other IAB node; Fig. 3 pg. 4) using a backhaul link (e.g. links between IAB nodes; Fig. 3 pg. 4) in a wireless communication system, the method comprising: 
obtaining, from the IAB donor, routing information included in a header of a packet in an adaptation layer, the adaptation layer managing data routing through the backhaul link (e.g. route identifier such as IAB-node address carried in header of adaptation layer packet; pg. 5 Section 2.2.3); and 
transmitting, based on the routing information, the packet including the data for a user equipment (e.g. UE; Fig. 3 pg. 4) to the other relaying node or a user equipment, the relaying node supporting a wireless access link to the user equipment and the backhaul link to the another relaying node. (e.g. packet transmitted based on route identifier from IAB node to UE through other IAB node in Fig. 3 and pg. 5 Section 2.2.3)
wherein the packet to be forwarded to the user equipment is mapped to a radio link control (RLC) channel by the adaptation layer (e.g. service-class ID in adaptation layer maps packet to RLC channel; Fig. 3 pg. 5 Section 2.2.3).
Qualcomm does not explicitly teach the backhaul RLC channel configured by a control unit of the IAB donor.
Mildh et al. teaches a backhaul RLC channel configured by a control unit of the IAB donor (e.g. backhaul RLC channel configured by a distributed unit of an IAB donor; Fig. 8 pg. 6 lines 17 – pg. 7 line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul RLC channel of Qualcomm to be configured by a control unit of the IAB donor as suggested by Mildh et al. because it would allow the RLC channel to be setup by the IAB donor to be used in communications between the IAB donor and the relaying node to facilitate the transfer of data between the IAB donor node a UE via relaying nodes.

Claims 21-24 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over “IAB – U-plane transport for L2-relaying” by Qualcomm Incorporated in view of Karampatsis et al. (US 2019/0313469) in view of Mildh et al. (WO 2019/194737).
-	In reference to claim 21, as best understood
Qualcomm teaches 	An integrated access and backhaul donor (e.g. IAB donor; Fig. 3 pg. 4) for communicating with a relaying node (e.g. IAB node; Fig. 3 pg. 4) using a backhaul link (e.g. links between IAB nodes; Fig. 3 pg. 4) in a wireless communication system, the IAB donor configured to perform a method comprising: 
configure routing information included in a header of a packet in an adaptation layer, the adaptation layer managing data routing through the backhaul link (e.g. route identifier such as IAB-node address carried in header of adaptation layer packet; pg. 5 Section 2.2.3);
and transmit, based on the routing information, the packet including the data for a user equipment (e.g. UE; Fig. 3 pg. 4) to a relaying node (e.g. IAB node; Fig. 3 pg. 4), the relaying node supporting a wireless access link to the user equipment and the backhaul link to another relaying node (e.g. packet transmitted based on route identifier from IAB donor to UE through IAB nodes in Fig. 3 and pg. 5 Section 2.2.3)
wherein the packet to be forwarded to the user equipment is mapped to a radio link control (RLC) channel by the adaptation layer (e.g. service-class ID in adaptation layer maps packet to RLC channel; Fig. 3 pg. 5 Section 2.2.3).
Qualcomm does not teach the base station comprising a processor configured to perform the method.
Karampatsis et al. teaches a base station (e.g. base station; Fig. 3 par. 0061) see also par. 0045) comprising a processor (e.g. processor 302; Fig. 3 par. 0061) configured to perform the method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Qualcomm to comprise a processor configured to perform the method as suggested by Karampatsis et al. because it would allow the base station to contain a programmable processor to be configured and reconfigured to implement a method of an operator.
The combination of Qualcomm and Karampatsis et al. does not explicitly teach the backhaul RLC channel configured by a control unit of the IAB donor.
Mildh et al. teaches a backhaul RLC channel configured by a control unit of the IAB donor (e.g. backhaul RLC channel configured by a distributed unit of an IAB donor; Fig. 8 pg. 6 lines 17 – pg. 7 line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul RLC channel of the combination of Qualcomm and Karampatsis et al. to be configured by a control unit of the IAB donor as suggested by Mildh et al. because it would allow the RLC channel to be setup by the IAB donor to be used in communications between the IAB donor and the relaying node to facilitate the transfer of data between the IAB donor node a UE via relaying nodes.

-	In reference to claim 22, 32
The combination of Qualcomm and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the relaying node and the another relaying node are IAB nodes (e.g. IAB node; Fig. 3 pg. 4), and wherein each of the IAB donor and the IAB nodes include the adaptation layer (e.g. each IAB node contains adaptation layer; Fig. 3 pg. 4).

-	In reference to claim 23, 33
The combination of Qualcomm and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the routing information includes a routing ID associated with the adaptation layer of the relaying node (e.g. route identifier associated with adaptation layer of IAB node; Fig. 3 pg. 5 Section 2.2.3).

-	In reference to claim 24, 34
The combination of Qualcomm and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Qualcomm further teaches the header includes at least one of identification information of a destination relaying node, a path ID indicating a path which the packet is to be forwarded to the destination relaying node, and quality of service (QoS) related information (e.g. service-class ID in adaptation layer of the header; Fig. 3 pg. 5 Section 2.2.3).

-	In reference to claim 31, as best understood
Qualcomm teaches a relaying node (e.g. IAB node; Fig. 3 pg. 4) for communicating with an integrated access and backhaul (IAB) donor (e.g. IAB donor; Fig. 3 pg. 4) or another relaying node (e.g. other IAB node; Fig. 3 pg. 4) using a backhaul link (e.g. links between IAB nodes; Fig. 3 pg. 4) in a wireless communication system, the relaying node configured to perform a method comprising:
obtaining, from the IAB donor, routing information included in a header of a packet in an adaptation layer, the adaptation layer managing data routing through the backhaul link (e.g. route identifier such as IAB-node address carried in header of adaptation layer packet; pg. 5 Section 2.2.3); and 
transmitting, based on the routing information, the packet including the data for a user equipment (e.g. UE; Fig. 3 pg. 4) to the another relaying node or a user equipment, the relaying node supporting a wireless access link to the user equipment and the backhaul link to the another relaying node. (e.g. packet transmitted based on route identifier from IAB node to UE through other IAB node in Fig. 3 and pg. 5 Section 2.2.3)
wherein the packet to be forwarded to the user equipment is mapped to a radio link control (RLC) channel by the adaptation layer (e.g. service-class ID in adaptation layer maps packet to RLC channel; Fig. 3 pg. 5 Section 2.2.3).
Qualcomm does not teach the base station comprising a processor configured to perform the method.
Karampatsis et al. teaches a base station (e.g. base station; Fig. 3 par. 0061) see also par. 0045) comprising a processor (e.g. processor 302; Fig. 3 par. 0061) configured to perform the method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Qualcomm to comprise a processor configured to perform the method as suggested by Karampatsis et al. because it would allow the base station to contain a programmable processor to be configured and reconfigured to implement a method of an operator.
The combination of Qualcomm and Karampatsis et al. does not explicitly teach the backhaul RLC channel configured by a control unit of the IAB donor.
Mildh et al. teaches a backhaul RLC channel configured by a control unit of the IAB donor (e.g. backhaul RLC channel configured by a distributed unit of an IAB donor; Fig. 8 pg. 6 lines 17 – pg. 7 line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul RLC channel of the combination of Qualcomm and Karampatsis et al. to be configured by a control unit of the IAB donor as suggested by Mildh et al. because it would allow the RLC channel to be setup by the IAB donor to be used in communications between the IAB donor and the relaying node to facilitate the transfer of data between the IAB donor node a UE via relaying nodes.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466